Citation Nr: 0004571	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  93-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for pulmonic valve 
stenosis.  

Entitlement to a rating in excess of 30 percent for residuals 
of pneumonia, right atelectasis and asthma.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1991.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Seattle, Washington.  
The appeal originated from a rating action in November 1991 
that granted service connection for residuals of pneumonia 
with right atelectasis and asthma and assigned a 10 percent 
rating, and denied service connection for pulmonary valve 
stenosis.  The veteran's timely notice of disagreement 
involved the rating question, only.  The RO later construed 
the rating question to include the issue of service 
connection for pulmonary valve stenosis on the basis that the 
two were inextricably intertwined. 

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in July 1992.  

The rating for residuals of pneumonia with right atelectasis 
and asthma was increased to 30 percent by rating action in 
November 1992, back to the original effective date (April 17, 
1991).  

In February 1995, the Board remanded the case.  The purpose 
of the remand has been met.  In June 1999, the Board remanded 
the case again for RO adjudication in consideration of 
additional evidence and the issuance of a supplemental 
statement of the case on the issues, as needed.  The purpose 
of this remand has been met.  

A recent decision by the United States Court of Appeals for 
Veterans Claims (the Court) (United States Court of Veterans 
Appeals prior to March 1, 1999) ruled that a disagreement 
with the initial rating of a service-connected disability 
raises a different issue than does a claim for an increased 
rating predicated on a worsening of a disability since the 
last rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consistent with the Court's holding, the Board rewords the 
pertinent issue, supra, initially termed "increased rating" 
by the RO and the appellant.  The legal significance of this 
is discussed in the decision, infra.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  The complete medical evidence unequivocally establishes 
that pulmonic valve stenosis if of congential etiology and 
was present prior to active service.   

3.  The preponderance of the competent and probative evidence 
shows that pulmonic valve stenosis with concomitant 
manifestations did not undergo a permanent increase in 
pathology during active service.   

4.  Prior to October 7, 1996, residuals of pneumonia, right 
atelectasis and asthma are shown to have equated with or 
approximated not more than moderate disability, considerable 
pulmonary fibrosis and moderate dyspnea on exertion; more 
than moderate bronchial asthma with rather frequent attacks 
(every 10-14 days), and moderate dyspnea on exertion between 
attacks; more than moderately severe bronchitis with 
persistent cough at intervals during the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction; or more than moderate pulmonary emphysema, with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on a level surface, and with 
pulmonary function tests consistent with findings of moderate 
emphysema.  

5.  Since October 7, 1996, the manifestations of pneumonia 
residuals, right atelectasis and asthma are shown to include 
post-bronchodilator forced expiratory volume in one second 
(FEV1) on pulmonary function testing that is between 42 and 
46 percent of predicted.  
CONCLUSIONS OF LAW

1.  Pulmonary valve stenosis clearly and unmistakably existed 
prior to service, thereby rebutting the presumption of 
soundness at entrance, and was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

2.  A rating in excess of 30 percent for residuals of 
pneumonia, right atelectasis and asthma is not warranted 
prior to October 7, 1996; a rating of 60 percent for 
residuals of pneumonia, right atelectasis and asthma is 
warranted, effective October 7, 1996.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.96, 4.97, Diagnostic 
Codes 6600, 6602, 6603, 6802 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.41, 4.96, 4.97, Diagnostic Codes 6600, 
6602, 6603, 6604, 6832 (1999);  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran's lungs, 
heart and vascular system were normal on the August 1974 
enlistment examination.  A chest X-ray was termed negative.  
In September 1975, he was seen for a viral upper respiratory 
infection.  The symptoms continued and the assessment was 
changed to acute bronchitis.  In October 1975, he had 
bilateral rales and the impression was a cold.  In February 
1976, an examination revealed wheezes and rhonchi of both 
lung bases.  A cardiovascular examination revealed a grade I-
II/VI holosystolic murmur at the apex and left sternal 
border, loudest at the pulmonic area.  Possible atrial septal 
defect and minimal pulmonic stenosis were noted as was a 
history of a murmur since childhood.  Chest X-ray was 
interpreted as showing some prominence of the pulmonary 
outflow tract on the left.  The assessment was upper 
respiratory infection with some bronchospasm and possible 
bronchitis.  

In February 1978, there was an assessment of asthma.  In 
April 1978,the veteran was noted to have slight wheezing in 
the left lower lobe of the lungs and some tenderness on 
palpation.  A chest X-ray showed a left lower lobe mass, with 
abscess to be ruled out, which was probably posteriorly 
placed in the superior segment, left pleural effusion, left 
hilar enlargement, and with primary granulomatous disease a 
diagnostic possibility.  In May 1978, a left lower lobe 
infiltrate was seen on chest X-ray.  Pleural effusion with 
granulomatous disease was to be ruled out.   

The veteran was hospitalized in May 1978 for left sided chest 
pain.  It was noted that as a child he had had cardiology 
follow-up for a congenital heart defect and that he had 
undergone cardiac catheterization at age nine and was told it 
was okay.  The physical examination showed dullness of the 
left lower lung field and a grade II-III/VI systolic ejection 
murmur, loudest at the left sternal border and second left 
intercostal space, with radiation to the axilla.  The murmur 
was accentuated on standing.  There was a questionable right 
ventricular lift.  A chest X-ray revealed left lower lung 
effusion with a left hilar mass suggestive of a large 
pulmonary outflow tract.  An electrocardiogram, tuberculin 
skin test and sputum cultures were within normal limits.  
Thoracentesis revealed pleural fluid suggestive of an 
exudative process.  It was felt that the left lower lobe 
pleural effusion was probably secondary to a parapneumonia 
process.  A left hilar tomogram revealed an enlarged left 
pulmonary artery.  Based on the results of an echocardiogram 
and phonocardiogram, it was concluded that the veteran had 
mild pulmonary stenosis.  The final diagnoses included left 
lower lobe pleural effusion, probably parapneumonia, 
resolving, and left pulmonary artery enlargement, probably 
idiopathic.  

A June 1978 follow-up clinical report indicates that the 
veteran had left pulmonary artery enlargement secondary to 
mild pulmonary stenosis, not requiring prophylaxis.  In 
August 1978, the veteran was seen for coughing up blood 
(hemoptysis).  Pneumonia was to be ruled-out.  A left lower 
lobe mass was confirmed.  He was hospitalized for the 
hemoptysis until November 1978.  The hospital records show 
that he had a harsh grade III/VI systolic ejection murmur 
heard at the left sternal border which radiated to the axilla 
and was increased with deep inspiration and decreased with 
Valsalva.  A thrill was palpable at the left sternal border.  
The point of maximum impulse (PMI) was accentuated in the 5th 
intercostal space.  A chest X-ray showed a left lower lobe 
mass, thought to be a circular pneumonia.  He underwent a 
percutaneous lung biopsy which revealed inflammatory lesions 
in the superior segment of the left lower lobe.  He then 
developed pneumothorax, which required chest tube placement 
after hemothorax occurred.  The nodule was noted to described 
as resolving on antibiotics.  The final diagnoses were left 
lower lobe mass, pleural effusion of unknown etiology but 
almost certainly infectious, controlled on penicillin, 
hemoptysis related to the mass, and pulmonary artery 
prominence on chest X-ray and a suggestion of pulmonary 
artery stenosis on echocardiogram associated with a systolic 
ejection murmur.  

In March 1979, the veteran was seen for multiple upper 
respiratory symptoms, with an assessment of bronchitis.  
Probable left lower lobe pneumonia was also recorded.  In 
June 1979, there continued to be a grade III/VI systolic 
ejection murmur heard at the second interspaces, bilaterally.  
A left lower lobe nodule by chest X-ray was confirmed but 
asymptomatic.  Possible bronchiectasis by history and 
pulmonary artery stenosis, by history, were also assessed.  A 
computerized tomogram (CT) of the chest revealed inflammatory 
changes of the left costophrenic sulcus with no evidence of a 
pulmonary nodule.  In September 1979, the veteran had viral 
bronchitis.  He then developed dyspnea, wheezing and mild 
rhonchi.  A history of asthma was noted.  There were some 
lung retractions.  No murmur was detected.  His symptoms 
improved with medication but scattered wheezes persisted.  
The assessment was asthma and it was noted that steroids 
would probably be needed.  Bronchial asthma continued to be 
treated in October 1979.  In November 1979, a systolic murmur 
head loudest in the pulmonary area was reported.  

The service medical records show that the veteran's bronchial 
asthma had to be repeatedly treated during the 1980's.  In 
May 1980, he requested a follow-up for pulmonary artery 
enlargement.  Chest X-ray revealed moderate enlargement of 
the main and left pulmonary arteries.  The impression was 
enlarged main and left pulmonary arteries, most consistent 
with pulmonic stenosis.  An electrocardiogram was interpreted 
as within normal limits.  In April 1982, he was seen for 
bronchial wheezing and left chest pain.  A chest X-ray 
revealed a blunted left costophrenic angle with old scarring 
and prominent main and left pulmonary arteries with 
questionable pulmonic stenosis.  A chest X-ray in September 
1984 showed a linear density in the left lung base and 
blunting of the left costophrenic angle.  There was 
prominence of the main pulmonary outflow tract and left main 
pulmonary artery shadow.  Careful clinical evaluation for 
possible pulmonic valvular stenosis was recommended.  Later 
in September 1984, it was noted that the veteran had 
developed mild reactive airway disease with status post left 
lower lobe fungal infection and pulmonary stenosis by chest 
X-ray, echocardiogram and physical examination.  

In April 1985, probable mild pulmonary stenosis was recorded.  
A chest X-ray showed marked enlargement of the left main 
pulmonary artery, most likely on the basis of poststenotic 
dilatation and blunting of the left costophrenic angle.  
Pulmonary function testing revealed mild airways obstruction 
with no significant post-bronchodilator improvement.  An 
echocardiogram in May 1985 to rule out pulmonary stenosis was 
reported to be a normal study with normal pulmonary values, a 
normal sized right ventricle and all other values and 
chambers normal.  

A cardiovascular examination in August 1985 revealed no 
murmur.  Comparison of April 1986 and April 1985 chest X-ray 
films showed marked enlargement of the left hilar area as 
could be seen with either a vascular lesion (main pulmonary 
artery segment) or adenopathy.  This area was prominent on 
the prior examination but had enlarged in the interim.  The 
left costophrenic angle was blunted on a chronic basis with 
an area of adjacent pleural scarring.  The impression was 
enlarged left hilum with post-stenotic dilatation of the main 
pulmonary artery segment versus left hilar adenopathy.  Later 
in April 1986, there was an assessment of mild, stable asthma 
and left hilar enlargement of post-stenotic dilatation of the 
left and main pulmonary arteries with a possibly slight 
increase in size and doubtful (but to be ruled-out) hilar 
mass/adenopathy.  An electrocardiogram suggested right 
ventricular hypertrophy.  A CT scan of the chest revealed 
findings consistent with a clinical diagnosis of pulmonary 
valvular stenosis and post-stenotic dilatation of the main 
pulmonary artery extending into the left pulmonary artery 
segment.  In May 1986, pulmonary artery dilatation of unknown 
etiology was assessed.  An echocardiogram in June 1986 was 
normal but did not rule out arteriosclerotic disease or other 
cause of left greater than right shunting because there was 
no subcostal view.  

In July 1986, the veteran was hospitalized for a definitive 
cardiology evaluation.  He underwent right femoral venotomy, 
right heart catheterization and right ventriculography.  He 
was noted to have a grade III/VI mid-peaking systolic 
ejection murmur at the base, which radiated to both carotids 
and the left upper sternal border.  There was an audible 
ejection click, which increased with expiration and decreased 
with inspiration.  A chest X-ray revealed left pulmonary 
artery enlargement.  There was a mild to moderately thickened 
pulmonic valve, which had evident doming but with excellent 
mobility.  There was post-stenotic dilatation of the main 
pulmonary artery extending into the left.  He was found to 
have very mild pulmonic valvular stenosis, presumably 
resulting in post-stenotic dilatation of the main and left 
pulmonary arteries.  It was considered unlikely that he would 
develop cardiovascular complications from this degree of 
pulmonic stenosis.  Periodic observation was recommended.  
July 1986 pulmonary function test results showed moderate 
obstruction.  In November 1986, bronchitis with possible 
secondary pleural irritation was assessed.  In March 1987, 
there was decreased lung volume due to left upper chest pain 
on inhalation with wheezing to the mid-left lung on 
expiration.  Possible costochondritis preceding an upper 
respiratory infection was assessed.  

The veteran was hospitalized later in March 1987 for left-
sided chest pain since December 1986 and chest X-ray findings 
of right pleural effusion.  The physical examination 
revealed, in part, a grade II/VI systolic ejection murmur in 
the parasternal area of the 2nd intercostal space.  A chest 
X-ray revealed a mild to moderate amount of fluid in the 
right lung.  The final diagnoses were right pleural effusion, 
exudative, of unknown etiology, bronchial asthma by history, 
congenital heart disease manifested by mild pulmonic valvular 
stenosis with poststenotic dilatation by history, and left 
chest wall pain, probably costochondritis.  A chest X-ray in 
June 1987 showed that, in comparison with March 1987 films, 
the small area of right pleural effusion had dramatically 
increased in size.  The impression was large right pleural 
effusion, underlying parenchymal volume loss and small left 
effusion suspected.  

In October 1987, the veteran was treated for acute reactive 
disease.  A chest X-ray showed blunting that was unchanged 
from June 1987 films.  The findings were described as most 
consistent with fibrotic change, which was chronic and 
persistent at the costophrenic angles and along the lateral 
pleural margins, to include the right major fissure.  
Pulmonary function test results showed mild to moderate 
obstructive disease that did not improve after 
bronchodilators.  A chest X-ray in December 1987 showed free 
right effusion (small), scarring of the left costophrenic 
angle, and pleural thickening of the right chest.  In March 
1988, a CT scan of the chest revealed enlargement of the main 
pulmonary arteries that was highly suggestive of post 
valvular dilatation from pulmonic valve stenosis, scarring 
and thickened pleura in the right base with volume loss, and 
thickened bronchial walls of the right hilum with bronchitis, 
acute viral illness, asthma, or scarring from old infection 
to be considered.  An October 1988 chest X-ray revealed a 
large pulmonary artery due to questionable pulmonary stenosis 
versus other etiology.  

In September 1989, the veteran was seen for respiratory 
symptoms.  The assessment was acute asthmatic bronchitis with 
failure to clear.  Later in September 1989, he was 
hospitalized with sinus congestion, cough with white sputum, 
and increasing bronchospasm.  There were wheezes, and an 
early systolic murmur was heard throughout the precordium.  
He was discharged to duty in stable condition after a few 
days.  The final diagnoses included reactive airway disease 
and Klebsiella pneumoniae bronchitis.  

The veteran was seen in April 1990 for reactive airway 
disease.  He reportedly continued to experience significant 
episodes of bronchospasm requiring frequent inhaled 
bronchodilators and had undergone Medical Evaluation Board 
proceedings for severe reactive airway disease and pulmonic 
stenosis.  His pulmonary function test results were poor, 
consistent with severe obstructive disease.  He had severe 
restriction of his exercise tolerance, with a maximum of 8 
minutes on a Bruce treadmill test.  

In July 1990, the veteran underwent a Medical Evaluation 
Board for reactive airways disease.  A harsh mid-systolic 
murmur was indicated.  The diagnoses were reactive airway 
disease, pulmonic stenosis, nasal congestion (non-allergic) 
and history of Klebsiella pneumonia, resolved.  The 
cardiovascular evaluation noted a history of enlarged 
pulmonary arteries on multiple chest X-rays confirmed by CT.  
He reportedly had had mild pulmonic stenosis by 
echocardiogram in the mid-1970's.  Subsequent findings from 
graded exercise testing and catheterization were noted to be 
consistent with mild pulmonic stenosis.  He was on numerous 
pulmonary medications and had chronic asthma with worse 
symptoms at night.  There was a grade III/VI early to mid-
peak systolic ejection murmur at the left upper sternal 
border.  The assessment was mild pulmonic stenosis, 
asymptomatic, which was not hemodynamically significant, not 
expected to progress with age and without noninvasive 
evidence of progression.  X-ray examination of the chest in 
October 1990 (in comparison with a prior X-ray examination in 
July 1990) showed probable pleural thickening at both 
costophrenic angles, pleural thickening along the right 
lateral chest wall, a dilated left pulmonary artery 
consistent with pulmonic stenosis, and plate-like atelectasis 
versus scarring in the left base.  

A Medical Evaluation Board Proceedings report in February 
1991 indicates pulmonary function test  pre-bronchial dilator 
results of FVC of 3.79 (68%) and FEV1 of 2.42 (53%) in 
January 1991.  Post-bronchial dilator values were FVC of 3.79 
(68%) and FEV1 of 2.74 (60 %).  These values were noted to be 
consistent with mild obstructive airway disease with a 
reversible component.  The veteran was found unfit for 
military service because of bronchial asthma of sufficient 
degree as to interfere with his performance of duty.  The 
final diagnoses were reactive airway disease and pulmonic 
stenosis.  X-ray examination of the chest in February 1991, 
as compared to that of October 1990, showed the interval 
development of blunting of both costophrenic angles.  The 
findings were consistent with bilateral pleural effusions.  
The Medical Evaluation Board found that the veteran's 
pulmonic stenosis was of pre-enlistment origin and had not 
been permanently aggravated by service. 

Service department outpatient treatment records dated in 
February 1992 reflect the veteran's complaints of a cough 
productive of green and yellow sputum.  The lungs were clear 
without wheezes or rales.  The heart produced no abnormal 
sounds.  

At the veteran's July 1992 hearing at the RO, he testified 
that he was on bronchodilators, which he had to use after any 
physical exertion encountered in his job when he was rushing 
too fast and exerting himself.  He reported experiencing 
shortness of breath and wheezing at times, which he could 
control by pacing himself.  He would get breathless if he 
exerted himself walking up a hill; he reportedly could make 
it 3/4 of the way up a block-long hill before having to stop.  
He testified that he could walk a mile on a flat, even 
surface.  He could walk up four flights of stairs (about 2-3 
floors) before he would have to stop to get his breath.  He 
was able to play volleyball "now and then."  His last 
asthma attack (wheezing, chest tightness, chest pain) 
reportedly was two months previously.  He testified that he 
was very frightened of asthma attacks and took his medication 
to avoid them.  He stated that he used his inhaler and took 
Anacort four times a day.  He also took doses of Theo-Dur and 
Brethine daily.  Tension and stress reportedly affected his 
asthma.  He testified that he could only sleep on his left 
side as he would cough and be uncomfortable on his right 
side.  This was since a chest tube was placed to treat 
pneumonia during active service.  If he slept flat, without a 
pillow, breathing was uncomfortable and he coughed.  

On a VA examination in August 1992, it was noted that the 
veteran had been found to have pleural effusion with 
pneumonia and pulmonic valve stenosis in 1978.  He also was 
found to have bronchial asthma, which had been treated with 
medication and inhalers.  On this regimen, he stated that his 
asthma was fairly well controlled.  Repeated pneumonia in the 
left lung in 1987, both lungs in 1988, treated with 
antibiotics, and another recurrence in 1989 were reported.  
He was coughing very heavily with production of green, yellow 
and white sputum.  The cough was said to clear and then 
return.  Asthma attacks reportedly had been less since 
separation.  The physical examination showed normal chest 
excursions with a respiratory rate of 20-24 per minute and a 
normal chest to percussion.  There was no wheezing, but chest 
sounds were somewhat diminished.  He had a pansystolic 
cardiac murmur most prominent to the left of the upper 
sternum.  Pulmonary function test results showed pre-
bronchodilator FEV1 of 1.45 (40 percent of predicted) and 
FEV1/FVC of 56 (67 percent of predicted).  Post-
bronchodilator FEV1 was 1.73 (48 percent of predicted) and 
FEV1/FVC of 57 (69 percent of predicted).  The interpretation 
was that, based on the FEV1 values, there was a moderate 
obstructive lung defect.  The airway obstruction was 
confirmed by decrease in flow rate at peak flow and flow at 
25 percent, 50 percent, 75 percent of the flow volume curve.  
An additional restrictive lung defect could not be excluded 
by spirometry alone.  FVC changed by 17 percent and FEV1 
changed by 19 percent.  This was interpreted as a good 
response to bronchodilator.  A chest X-ray revealed extensive 
pleural thickening on the right with restricted expansion of 
the right hemithorax.  Active pleural effusion or other 
pleural disease could not be ruled out in the absence of 
comparative X-rays.  There was blunting of the costophrenic 
angle on the left with some adhesion or pleural effusions.  
Heart size was normal.  An echocardiogram revealed normal 
trileaflet aortic valve, left ventricular chamber size, wall 
thickness, and global ejection fraction, mitral leaflets, 
left atrial chamber size, right atrial and ventricular 
chamber size, right ventricle ejection fraction and tricuspid 
valve.  No segmental wall motion abnormality was seen.  There 
was no obvious right ventricular hypertrophy.  The pulmonic 
valve was difficult to visualize and appeared to be somewhat 
thickened, but with normal mobility that would suggest no 
significant pulmonic valve stenosis.  Pulmonary artery 
Doppler signals could not be obtained.  There was no 
pericardial fluid.  

The diagnoses were stated as a history and documentation of 
pulmonic valve stenosis with postpulmonary artery dilatation, 
history of asthma since 1979, and history of several episodes 
of pneumonia with left pleural effusion on at least one 
occasion.  The veteran reportedly was working in an 
undesirable environment for healthy control of his disease.  
He also smoked cigarettes in addition to working in a smoky 
bar for eight hours a day.  In answer to the questions of 
whether asthma or pneumonia caused or aggravated pulmonic 
valve stenosis, the examiner opined that the veteran probably 
had had pulmonic valve stenosis early on and such was not 
attributable to asthma or pneumonia.  It reportedly worked 
the other way around, where valvular stenosis, particularly 
if there was right heart dilatation, could cause the 
pulmonary changes and possibly the asthmatic condition.  It 
also could have aggravated the pneumonia and asthmatic 
condition.  

February 1993 service department outpatient treatment records 
show persistent pleural thickening along the right lateral 
chest wall and undue prominence of the left main pulmonary 
artery, termed probable hypertension.  A re-check of the X-
ray showed a prominent left hilum, a hypoplastic right hilum, 
marked fibrosis throughout the right lung, a thick pleural 
rind laterally, and blunting of the left sulcus.  The 
impression was chronic post inflammatory changes with 
required consideration of congenital right pulmonary artery 
hypoplasia.  Also in February 1993, the veteran was examined 
and treated for nasal and chest congestion and productive 
coughing.  Acute bronchitis was assessed.  Repeated chest X-
ray in April 1993 revealed marked pleural thickening and 
pulmonary fibrosis on the right, blunting of the left sulcus, 
and a prominent pulmonary artery on the left.  There 
reportedly had been no change since February 1993.  In June 
1993, pleural changes were described as much worse on the 
right in comparison to a chest X-ray in 1990.  A chest CT 
scan in July 1993 showed findings consistent with a 
restrictive process on the right, with fibrothorax versus 
complicated pleural effusion to be considered, a focal right 
lower lobe segment atelectasis/infiltrate, a shift to the 
side of the abnormalities consistent with a fibrothorax, and 
enhancement of the pleura suggesting that the fibrotic 
process was active.  A malignancy could not be definitively 
excluded.  Discussion with the referring physician indicated 
that the clinical data was more supportive of a benign 
infectious/fibrotic process.  

A service department physician reported in August 1993 that 
the veteran's problems included asthma with chronic 
obstruction on pulmonary function tests only partially 
responsive to bronchodilator, pulmonic stenosis, and a 
history of recurrent pneumonias with bilateral pleural 
involvement.  Since 1991, fibrothorax with loss of lung 
volume in the right hemithorax had developed.  He noted more 
productive cough, fatigue, and occasional right pleuritic 
chest pain.  Pulmonary function tests  had shown a mixed 
disorder with moderate obstruction (FEV1/FVC - 61 percent) 
and moderate restriction.  He was being treated with 
antibiotics for the possibility of chronic empyema.  It was 
noted that if his pulmonary function progressively 
deteriorated, he might require thoracotomy for decortication 
of his fibrothorax.  A CT scan of the chest in December 1993 
was interpreted as showing no definite interval change since 
July 1993, right fibrothorax, right rounded atelectasis, 
calcifications consistent with calcified nodes in the right 
hilum, and prominent proximal pulmonary arteries with rapid 
distal tapering suggesting pulmonary hypertension, also 
unchanged.  In June 1994, he was seen for a cough with green 
sputum that had persisted over a couple of days.  The lungs 
showed bilateral rhonchi and wheezes.  Asthmatic bronchitis 
was assessed.  

Service department outpatient treatment records show that in 
September 1994 the veteran was treated for increasing 
productive coughing with green/brown sputum and a dull ache 
in his sides.  He had also had had a headache for a few days.  
There were decreased breath sounds in the right lower lobe 
with a few rales and dullness to percussion at both bases.  
The impression was possible atypical pneumonia with 
uncertainty as to how much pleural involvement.  In November 
1994, he had increased sputum production.  A chest X-ray 
showed bilateral decubiti with no change in the right 
fibrothorax changes.  The impression was continued purulent 
bronchitis.  

A VA-arranged echocardiogram in April 1995 revealed that 
chamber dimensions, contractility, mitral, tricuspid, and 
aortic valves, aortic systolic flow velocity, and mitral 
diastolic flow were normal.  There was no hypertrophy.  The 
pulmonic valve was only partially seen.  There was no mitral 
or tricuspid insufficiency.  Possible pulmonic stenosis was 
reported.  It was commented that the pulmonic valve 
interpretation was difficult and a transesophageal study 
might not provide any better definition.  Right heart 
catheterization reportedly was required for specific 
diagnosis.  

Pulmonary function test results by VA in April 1995 showed 
pre-bronchodilator FEV1 at 1.39 (38 percent predicted) and 
FEV1/FVC at 62 (75 percent predicted).  After 
bronchodilators, the values were 1.88 (52 percent predicted) 
and 66 (80 percent predicted), respectively.  The 
computerized interpretation of the results was severe 
obstructive lung defect confirmed by decrease in flow rates, 
and an additional restrictive lung defect.  The response to 
bronchodilator was termed good.  A diagnosis of asthma with 
productive cough was also shown.  Pulmonary function tests  
in May 1995 showed pre-bronchodilator FEV1 at 1.64 (45 
percent predicted) and FEV1/FVC at 58 (70 percent predicted).  
Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) was 
at 27.8 (103 percent predicted).  The computerized 
interpretation was a moderate obstructive lung defect with 
airway obstruction confirmed by a decrease in flow rate.  An 
additional restrictive defect could not be excluded by 
spirometry alone.  Diffusion capacity was termed within 
normal limits.  The veteran's effort and cooperation were 
good.  Asthma with dyspnea at rest and exercise and 
productive cough were noted.  

The veteran was afforded VA cardiovascular and lung 
examinations in May 1995, for the purpose of the ascertaining 
the existence of pulmonic valve stenosis and whether it had 
been getting worse on its own or if it was increasing 
secondary to pathology that had developed during active 
service.  Particular mention was made of the difference 
between pulmonary artery enlargement by chest X-rays in May 
1980 ("moderate") and April 1985 ("marked").  The extent 
and severity of residuals of pneumonia with right lung 
atelectasis and asthma were also to be ascertained.  A 
preservice history of a heart murmur as a child and cardiac 
catheterization at age 8 was noted, along with normal 
findings at service entrance.  It was further noted that 
starting in 1975, there were respiratory symptoms of chest 
tightness, wheezing and viral infections; that asthma was 
diagnosed and medications prescribed in 1979; and that chest 
X-ray as early as 1978 reportedly had shown left pulmonary 
artery increase and right pulmonary artery decrease with 
comments involving pulmonic stenosis.  With reference to X-
rays in 1980 and 1985, it was stated that there was no 
significant change in size and the different descriptions 
("moderate" versus "marked") could have been attributed to 
inter-reader variability in adjective use rather than actual 
change in size, since the 1980 X-ray was not used for 
comparison when the 1985 X-ray was read.  It was stated that 
an echocardiogram in 1985 did not contain a good view of the 
pulmonic valve, as specifically commented at the time.  It 
was noted that the pulmonic valve was thickened.  A 
definitive diagnosis of mild pulmonic valve stenosis was made 
based on cardiac catheterization.  

The May 1995 VA examiner noted that a heart murmur reportedly 
was first discovered on a physical examination in 1978.  
Chest X-ray at that time showed a large left pulmonary 
artery.  It was stated that the large left pulmonary artery 
probably underwent no change between 1978 and 1985.  The 
cardiac CT scan in 1986 then revealed an enlarged main 
pulmonary artery.  The final conclusion from the 1986 
catheterization was shown as pulmonic stenosis of probable 
congenital etiology with post-stenotic dilatation.  The 
pulmonary findings were interpreted as showing a restrictive 
process that had increased over the years and separate asthma 
that was improvable by steroids.  It was further noted that 
in 1990, mild pulmonic stenosis was confirmed and was not 
hemodynamically significant to the veteran's level of 
functioning.  Pulmonary findings in 1990 were interpreted as 
showing a significant decline since 1985 in asthma and 
restrictive disease.  The pulmonary function test decrease in 
FVC reportedly was the result of temporary worsening of 
asthma rather than increasing restrictive disease.  

On this examination, it was noted that the veteran had 
experienced improvement in his asthma since separation from 
service.  He had not had prednisone except for one brief 
episode in 1994 when he suffered from an exacerbation of 
asthma in association with an upper respiratory infection.  
He worked as a bouncer in a bar and was able to carry a case 
of liquor over a flight of stairs without shortness of 
breath.  He used Proventil Metered Dose Inhaler; Theophylline 
350 milligrams one or two a day, but did not take it very 
often; and Azmacort on an irregular basis, because he was 
feeling quite well.  He smoked a third of a pack of 
cigarettes a day.  It was noted that he stood or walked all 
day on the job without difficulty.  Physical examination 
revealed that the lungs were clear; forced breathing 
techniques, deep breathing and forced expiration, revealed 
very mild and only end-expiratory wheezing.  There was a loud 
pulmonic murmur, consistent with pulmonic stenosis, grade 
III/VI over the entire precordium, but loudest in the second 
intercostal space next to the sternum, bilaterally.  Chest X-
ray showed encasement of the right lung with pleural 
thickening and scarring at the base on the right to a 
significant degree in comparison to the left, although there 
was blunting at the left base.  The pulmonary artery was 
enlarged on the left, in comparison to the right.  

Based on the above history and accumulation of data, the 
examiner stated that the veteran had asthma that was related 
to his military service as to its onset and was well-
controlled on minimum medication with moderate obstructive 
changes on pulmonary function tests.  He also had restrictive 
lung disease which was most probably related to the pulmonary 
infections that he had during active duty and had left him 
with a moderate restrictive defect, probably most related to 
the pleural peel.  On ventilation profusion lung scanning, he 
had extremely patchy and inhomogeneous ventilation throughout 
the left lung with marked hypoventilation of the right lung.  
The pattern in the left lung and the pattern of ventilation 
in the right lung were most consistent with chronic 
obstructive pulmonary disease.  Approximately 74 percent of 
the activity was in the left lung with 25 percent of the 
activity in the right lung.  The right lung was smaller than 
the left and markedly hypoprofused in comparison with the 
left.  These findings were in marked contrast to the normal 
situation where there should be approximately 40 percent of 
the ventilation and profusion going to the left lung and 60 
percent of ventilation and profusion distributed on the 
right.  It was opined that probably the combination of asthma 
and pleural peel with restrictive effects on the right side 
had led to this inhomogeneous distribution of ventilation and 
profusion.  It was noted that since pulmonic stenosis was 
mild, it did not appear to have been exacerbated by the 
infections during the 1980's that led to the pleural peel.  
The pleural peel and scarring had clearly left the veteran 
with a decrease in approximately 30 percent to 50 percent of 
the normal capacity of his lungs since his asthmatic 
condition should have caused hyperinflation and increased 
lung capacity, not decreased.  

A CT scan of the lungs by VA in June 1995 was interpreted as 
small right lung volume with some areas of increased lucency 
on expiration consistent with air trapping, mostly in the 
right lower lobe, evidence of bronchial wall thickening and 
dilatation in the right lower lobe, left lower lobe and right 
upper lobe of the bronchus, thick posterior lateral pleural 
rind of the right hemithorax, scarring at the right lung base 
and pleural-parenchymal scarring in the right upper lobe, 
pleural-parenchymal scarring in the left lower lobe in the 
gutter, and scarring in the right middle lobe.  A consensus 
of three physicians was that the difference in preferential 
perfusion with most of the flow appearing to go to the left 
lung with a smaller right pulmonary artery and decreased flow 
going to the right lung was most likely due to congenital 
causes.  It reportedly was conceivable that the pleural 
thickening/rind in the right hemithorax caused significant 
restriction of the function of the right lung causing 
decreased compliance.  There appeared to be some restrictive 
lung disease on the right or air trapping which could 
possibly be on the basis of underlying asthma.  

Service department outpatient treatment records show that in 
April 1997 the veteran had asthma, fibrothorax, occasional 
pain on the left side, and productive sputum.  The physical 
examination revealed decreased breath sounds on the right and 
a prolonged expiratory phase.  The assessment was asthma with 
regular use of Azmacort, two puffs twice a day, every day for 
three months, recommended, and fibrothorax, right more than 
left, but with more pain of the left, and with no indication 
for surgery.  A chest X-ray was interpreted as being stable.  
In January 1998, he noted to have right lung pneumonia.  

On a VA examination in June 1998, the veteran's main symptoms 
included wheezing exacerbated by humidity, stress, and 
respiratory infections.  He reportedly had had frequent 
respiratory infections and in the last year or so had taken 
antibiotics every two or three months for respiratory 
infections.  He reportedly had been seen at a hospital 
emergency room a couple of times a year for asthma and was 
unable to participate in any aerobic-type activities but had 
no problems with walking and moderate exertion.  He worked 
for the Postal Service and missed a day every six weeks or so 
due to pulmonary symptoms.  He was smoking a pack of 
cigarettes a day and had smoked one or two packs a day for 
ten years.  He had a chronic cough with sputum production as 
well as frequent bronchospasm for which he used Azmacort on a 
daily basis and Proventil at least two or three times a week 
because of wheezing.  He had clearly documented restrictive 
and obstructive disease, asthma, reactive airway disease, 
chronic obstructive pulmonary disease and pearl scattering 
which led to a combined obstructive and restrictive pattern 
with 30-50 percent lost capacity in his lungs.  Pulmonary 
function tests had shown FEV1/FVC at 58 percent and FEV1 of 
1.64.  There had been normal diffusion capacity and normal 
blood gases.  The physical examination showed respiration at 
16 and regular.  The lungs showed somewhat fibrous breath 
sounds, minimal wheeze, and forced expiration.  Otherwise, 
the lungs were clear, bilaterally.  The heart showed 
prominent sounds with a systolic murmur at the pulmonic 
region.  

The assessment was that the veteran had well-documented 
pulmonary disease with both obstructive and restrictive 
components and chronic obstructive pulmonary disease, asthma, 
and restrictive problems secondary to earlier empyema.  
Because of this he had a significant functional impairment 
and was unable to participate in any strenuous or prolonged 
aerobic activities.  He had to use Azmacort on a daily basis 
and Proventil at least every couple of days for bronchospasm.  
He continued to smoke 1 to 2 packs a day as he had for the 
previous 10 years, and this contributed significantly to his 
symptoms and progression of his disease.  He was having 
recurrent pulmonary infections requiring antibiotics at least 
every couple of months and was seen in the emergency room at 
least a couple of times a year.  He was on intermittent 
prednisone tapers.  

A VA chest X-ray in June 1998 showed findings consistent with 
a right-sided fibrothorax, possibly from old empyema or old 
hemothorax, likely with poor ventilation and poor blood 
supply to the right lung, increased cardiac output to the 
left lung causing an enlarged left hilum.  There were no 
comparison films.  
VA pulmonary function tests in June 1998 revealed FEV1 at 
1.83 (42 percent predicted) before bronchodilators and 2.03 
(46 percent predicted) after bronchodilators.  FEV1/FVC was 
.62 (77 percent predicted) before bronchodilators and .66 (88 
percent predicted) after bronchodilators, respectively.  DLCO 
was 27.17 (94 percent predicted).  The interpretation showed 
reduced airflow rates indicating airflow obstruction, no 
response to inhaled bronchodilators, a restrictive disorder, 
air trapping, normal diffusion capacity indicating normal 
pulmonary capillary gas exchange surface area.  The 
impression was mild to moderate airflow obstruction with air 
trapping and mild restrictive defect.  

Service department pulmonary function test results in 
December 1998 reflect FEV1 at 1.67 (47 percent predicted) and 
FEV1/FVC at 62 percent, with a reference value of 82 percent.  
The impressions were mild restrictive ventilatory defect and 
significant obstructive ventilatory defect.  On a subsequent 
pulmonary examination the veteran complained of a cough 
productive of green sputum that had persisted over 4-5 days.  
The chest was clear to auscultation bilaterally without 
wheezes but with a slightly prolonged expiratory phase.  
There was a grade III/VI systolic ejection murmur at the 
right upper sternal border without radiation.  The assessment 
was asthma, ongoing tobacco abuse, mild to moderate 
obstruction on PTT's suggesting concomitant restrictive 
disease versus air trapping that was worse than on the 1995 
pulmonary function tests and pulmonic stenosis.  






Legal Criteria

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, one which is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 
Vet. App. 261, 262 (1992).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. 
§ 3.303(a).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).  
The presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

A determination that a disorder existed prior to entry into 
service will be based on thorough analysis of the evidence of 
record, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Governing regulations provide that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation providing for payment of VA 
disability compensation benefits.  38 C.F.R. § 3.303(c).  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (hereinafter, "the Court") recently held that there 
is a distinction between a claim based on disagreement with 
the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate SOC.  Id. at 126 and 132.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.  With an increased rating claim, "the present level 
of disability is of primary importance."  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).

Under § 4.96 (Special provisions regarding evaluations of 
respiratory conditions), ratings under diagnostic codes 6600 
through 6817, and 6822 through 6847 will not be combined with 
each other.  Where there is lung or pleural involvement, 
ratings under diagnostic codes 6819 and 6820 will not be 
combined with each other or with diagnostic codes 6600 
through 6817 or 6822 through 6847.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  See 38 C.F.R. § 4.96.  

The regulations regarding evaluation of the respiratory 
system were changed effective October 7, 1996.  Under the 
provisions of Diagnostic Code 6802 prior to that date, when 
pneumoconiosis was definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion, a 10 
percent evaluation was warranted.  Moderate disability, 
considerable pulmonary fibrosis, and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests, 
warranted a 30 percent evaluation.  Severe disability, 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests and marked impairment of health warranted a 60 
percent evaluation.  Where the disability was pronounced, 
with the extent of lesions comparable to far advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
a markedly severe degree of ventilatory deficit, with dyspnea 
at rest and other evidence of severe impairment producing 
total incapacity, a 100 percent evaluation was warranted.  

Since October 7, 1996, under Diagnostic Code 6832, 
pneumoconiosis is rated under the general rating formula for 
interstitial lung disease.  A 30 percent evaluation requires 
FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 
percent predicted.  A 60 percent rating requires a FVC OF 50 
to 64 percent predicted or DLCO (SB) of 40 to 55 percent 
predicted; maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation. A 100 
percent rating requires FVC less than 50 percent predicted, 
or DLCO (SB) less than 40 percent predicted, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or cor pulmonale or 
pulmonary hypertension, or requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Code 6832.  

Under the prior regulations for bronchial asthma, a 100 
disability rating is warranted if the symptoms are 
pronounced, with asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  A 60 percent rating is warranted for a severe 
disability, with frequent attacks of asthma (one or more 
attacks weekly), marked by dyspnea on exertion between 
attacks, with only temporary relief by medication and more 
than light manual labor precluded.  A 30 percent evaluation 
is warranted when the condition is moderate, with asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals), with moderate dyspnea on exertion between 
attacks.  Note: In the absence of clinical findings of asthma 
at time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § Diagnostic Code 6602 
(1996).  

Under the current criteria of Diagnostic Code 6602 for 
bronchial asthma, a 30 percent rating is warranted for FEV-1 
of 56 to 70 percent of predicted, or; FEV-1/FVC of 56 to 70 
percent, or; where daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication are 
required.  A 60 percent rating is warranted for FEV-1 of 40 
to 55 percent of predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids are required.  A 100 percent rating is 
warranted for FEV-1 less than 40-percent of predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; the 
requirement for the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  In the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (1999).  

Under the prior regulations for chronic bronchitis, 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1996), a 100 percent rating is 
warranted for pronounced bronchitis with copious productive 
cough and dyspnea at rest; pulmonary function testing showing 
a severe degree of chronic airway obstruction; with symptoms 
of associated severe emphysema or cyanosis and findings of 
right-sided heart involvement.  A 60 percent rating is 
warranted for severe bronchitis with severe productive cough 
and dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.  A 30 percent 
rating is warranted for moderately severe bronchitis with 
persistent cough at intervals during the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  

Under the criteria of Diagnostic Code 6603 (1996) in effect 
prior to the revision, a 30 percent evaluation was warranted 
for moderate pulmonary emphysema, with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than on block on level surface, and pulmonary function tests 
consistent with findings of moderate emphysema.  A 60 percent 
rating was warranted for severe pulmonary emphysema with 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A 100 percent rating 
was warranted for pronounced pulmonary emphysema manifested 
by intractable and totally incapacitating with dyspnea at 
rest, or marked dyspnea and cyanosis on mild exertion; 
severity of emphysema confirmed by chest x-rays and pulmonary 
function tests.  

Diagnostic Code 6600 (for chronic bronchitis), Diagnostic 
Code 6603 (for pulmonary emphysema), and Diagnostic Code 6604 
(for chronic obstructive pulmonary disease, in effect since 
October 1996 (1999) (the "new" criteria), provide that an 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of FEV-1 to FVC (FEV-1/FVC) less than 40 percent, or; DLCO by 
the Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 ml/ 
kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy warrants a 100 percent rating.  An FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) warrants a 60 percent rating.  An FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65- percent predicted warrants a 30 percent 
rating.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6604.  

For a compensable evaluation for residuals of pneumonia there 
must be either FEV-1 (Forced Expiratory Volume) of 71- to 80-
percent predicted, or; FEV- 1/FVC (Forced Vital Capacity) of 
71 to 80 percent, or; DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method) 66- to 
80-percent predicted by pulmonary function testing under DC 
6600, 6602, 6603 or 6604; or intermittent productive cough 
with acute infection requiring a course of antibiotics at 
least twice a year under DC 6601 or intermittent inhalational 
or oral bronchodilatory therapy under DC 6602.  



Analysis

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a), requiring the VA to fulfill the 
statutory duty to assist the veteran in developing all facts 
relevant to the claims.  As to pulmonic stenosis, such was 
first shown after the veteran had been on active duty more 
than a year, it was repeatedly noted throughout his lengthy 
service, and it has been documented since separation.  His 
claim that his asthma warrants a higher rating also is well 
grounded under Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) and Fenderson v. West, 12 Vet. App. 199 (1999).  The 
Board is satisfied that all relevant facts have been properly 
developed to comply with the duty to assist and that the 
evidentiary record is sufficient in scope and in depth for a 
fair, impartial, and fully informed appellate decision.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or 
(2) the weight of the evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. 
App. 49 (1990).  

Service Connection, Pulmonic Valve Stenosis

The service medical records show, for the first time, that 
the veteran had minimal pulmonic stenosis in February 1976, 
about 1 1/2 years following entrance into active service.  At 
that time he was noted to have a grade I-II/VI holosystolic 
murmur, possible atrial septal defect, and prominence of the 
pulmonary outflow tract on the left.  Additionally, it was 
reported that he had had a murmur since childhood.  Relevant 
abnormal findings continued to be noted on many occasions 
during the remainder of the veteran's lengthy service.  Mild 
pulmonary stenosis was diagnosed based on the finding of an 
enlarged left pulmonary artery in May 1978.  In May 1980, 
left and main pulmonary artery enlargement was described as 
most consistent with pulmonic stenosis and a chest X-ray was 
interpreted as showing moderate enlargement.  In April 1985, 
there was an X-ray interpretation of marked left main 
pulmonary artery enlargement most likely on the basis of 
post-stenotic dilatation.  Additionally, a comparison of X-
rays of April 1986 and April 1985 resulted in an opinion that 
there had been marked enlargement of the left hilar area as 
seen with a vascular lesion of the main pulmonary artery 
segment over the past year.  However, when the veteran 
underwent a cardiovascular evaluation in July 1986, which 
involved a right femoral venotomy and right heart 
catheterization, pulmonary valvular stenosis was termed very 
mild and without any likely development of cardiovascular 
complications.  

In March 1987, it was noted that the veteran's pulmonary 
valve stenosis was of congenital etiology, i.e. present at 
birth, and the congenital nature of the pulmonic stenosis was 
medically noted on other occasions.  In July 1990, it was 
medically stated that the veteran's mild pulmonic stenosis 
was asymptomatic, not hemodynamically significant, not 
expected to progress with age and without evidence of 
progression.  Moreover, an August 1992 echocardiogram was 
noted to suggest no significant pulmonic valve stenosis or 
other cardiovascular abnormality and the examiner commented 
that the veteran probably had pulmonic valve stenosis early 
on, presumably predating active service.  it is further noted 
that, according to a report of Medical Evaluation Board 
Proceedings, the veteran's pulmonary stenosis was deemed to 
be of pre-service origin and not to have been permanently 
aggravated by service. 

In May 1995 the veteran was afforded a VA examination with 
the specific purpose of assessing any pulmonic valve stenosis 
and whether it had worsened on its own, if at all, during 
active service, or had increased secondary to pathology that 
developed during active service.  It is clear from his report 
that the examiner reviewed the claims file, including the 
service medical records.  The opinion provided by the 
examiner does not favor the claim.  The physician explained 
that the apparent difference between "moderate" versus 
"marked" pulmonary artery enlargement noted on chest X-rays 
in 1980 and 1985, respectively, could be attributed to 
variations in the descriptive language used by different X-
ray readers rather than evidence of actual progression in 
pulmonary artery enlargement during active service, since 
subsequent scanning procedures showed that the pulmonary 
artery enlargement was only mild.  Thus, the current examiner 
stated that the left pulmonary artery underwent no change in 
size between 1978 and 1985, further opining that the 
veteran's mild pulmonic valve stenosis had not been 
exacerbated by infections of the lungs that led to pleural 
peel in the 1980's and that perfusion abnormalities of the 
lungs were attributed to causes other than pulmonic valve 
stenosis or to unspecified congenital causes.  Additionally, 
the notation of pulmonic stenosis in December 1998 indicated 
no underlying pathological worsening relatable to service (or 
otherwise).  

In view of the above, the Board concludes that the medical 
evidence clearly and unmistakably establishes that the 
veteran's pulmonary stenosis is congenital in nature and that 
it thus preexisted service even though it was not detected on 
the service entrance examination.  The characterization by 
competent medical professionals of the condition as 
congenital is not inconsistent with the veteran's own report 
of having been followed for a heart defect during childhood 
and other references to pre-service cardiac symptomatology.  
Thus, the question must now be answered as to whether the 
congenital condition underwent a permanent increase in 
severity during service and, if so, whether any such increase 
was beyond natural progress.    

The medical evidence in this case is extensive and is of such 
a nature that it is best assessed by a competent 
professional.  With that in mind, the Board places 
considerable emphasis on the comprehensive report of the 
April 1995 VA examiner, who addressed evidence which on its 
surface suggests a worsening in service but who concluded 
that such was not the case.  The examiner's opinion is 
consistent with other medical evidence, including evidence at 
the end of service indicating that the veteran had mild 
pulmonic valve stenosis, which was asymptomatic, not 
hemodynamically significant, not expected to progress with 
age, and without any evidence of progression.  Thus, the 
preponderance of the competent and probative evidence shows 
that the veteran's congenital heart disorder did not undergo 
a permanent increase during service.  Accordingly, the claim 
for service connection must be denied.




Increased Rating: Pneumonia Residuals, Atelectasis, & Asthma

This appeal is from the initial rating decision that assigned 
a disability rating upon awarding service connection.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999); Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern; the regulations do not 
give past medical reports precedence over current findings).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the veteran's respiratory 
disabilities, it must be determined that there is no 
prejudice to the appellant to do so without remand to the RO 
for that purpose.  See Bernard v. Brown, 4 Vet. App. 384, 389 
(1993) (Board must determine whether de novo appellate 
determination of a claim for service connection prejudices 
appellant when RO found no new and material evidence, 
declined to reopen the case, and did not reach the merits of 
the underlying claim).

The Board finds there is no prejudice to the appellant if the 
Board now performs a staged rating, since it will be to the 
veteran's benefit.  

By way of history, the service medical records show that the 
veteran has had acute and chronic respiratory problems since 
September 1975.  The diagnoses have included URI, bronchitis, 
cold, bronchospasm, asthma, granulomatous disease, pleural 
effusion, airflow obstruction, restrictive lung disease, 
pneumonia, pneumothorax requiring chest tube placement, a 
left lower lobe mass with related hemoptysis, reactive airway 
disease, costochondritis, compression atelectasis, 
obstructive disease, fibrotic change, and pleural scarring.  
One of these manifestations or another had required regular 
treatment and evaluation during active service.  

Approaching the veteran's separation from active service, he 
was treated for reactive airway disease in April 1990, with 
symptoms of bronchospasm requiring frequent use of 
bronchodilator inhalants.  Pulmonary function tests showed 
poor results, with severe obstructive disease and severe 
restriction of exercise tolerance.  Pulmonary function tests 
values in February 1991 were consistent with mild obstructive 
airway disease with a reversible component.  

Since active service, the veteran has suffered from 
productive cough, asthmatic symptomatology, limited exercise 
tolerance, and restricted breathing.  The examination in 
August 1992 showed symptoms of productive cough and findings 
of diminished chest sounds, moderate obstructive lung defect 
manifested by pulmonary function test findings that included 
FEV1 at 48 percent of predicted after bronchodilators, X-ray 
findings of pleural thickening, restricted expansion, and 
costophrenic angle blunting.  In 1993, the veteran was 
treated for acute bronchitis with chest congestion and 
productive coughing.  Pleural thickening, atelectasis, and 
pulmonary fibrosis were confirmed, with pleural changes 
worsening.  The veteran reported fatigue and chest pain.  On 
pulmonary function tests moderate lung obstruction was noted 
along with moderate restriction.  In 1994, he was treated for 
asthmatic bronchitis, atypical pneumonia and purulent 
bronchitis with bilateral rhonchi and wheezes of the lungs, 
productive coughing, chest ache that worsened with breathing, 
decreased breath sounds, rales and dullness to percussion at 
the bases of the lungs.  Pulmonary function test results in 
April 1995 were interpreted as severe obstructive lung defect 
and additional restrictive lung defect.  Another Pulmonary 
function tests in May 1995 was interpreted as showing a 
moderate obstructive lung defect with airway obstruction and 
additional restriction, with notations of asthma, dyspnea at 
rest and on exercise and productive cough.  

The exhaustive VA pulmonary examination in May 1995 showed 
that the veteran had improved with respect to his asthma 
since active service and had no significant symptoms that 
interfered with his job performance.  Only very mild end-
expiratory wheezing was revealed.  A chest X-ray continued to 
show the right lung pleural thickening and scarring.  
Pulmonary function test results reportedly had shown moderate 
obstructive change and moderate restrictive defect.  He 
suffered between 30 and 50 percent loss of normal lung 
capacity due to pleural peel and scarring.  The CT results 
confirmed decreased right lung volume, scarring, air 
trapping, bronchial wall thickening, and pleural scarring.  

On the basis of all the postservice findings prior to the 
effective date of the current rating criteria, October 7, 
1996, the veteran's pulmonary disability, classified as 
residuals of pneumonia with asthma and atelectasis, is not 
shown to equate with or approximate more than moderate 
disability with considerable pulmonary fibrosis and moderate 
dyspnea on exertion for the 30 percent rating under Code 
6802; more than moderate bronchial asthma with rather 
frequent attacks (every 10-14 days), and moderate dyspnea on 
exertion between attacks for the 30 percent rating under Code 
6602; more than moderately severe bronchitis with persistent 
cough at intervals during the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction for the 30 percent rating under Code 6600; or 
more than moderate pulmonary emphysema, with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface, and pulmonary function 
tests consistent with findings of moderate emphysema, for a 
30 percent rating under Code 6603.  
In April 1997, it was shown that the veteran continued with 
asthma, fibrothorax, occasional chest pain and productive 
coughing.  Asthma and fibrothorax were diagnosed.  Chest X-
ray confirmed pleural thickening and scarring.  In January 
1998, he was treated for pneumonia with congestion, 
productive coughing, pharyngeal erythema and rhonchi.  In 
June 1998, he was shown to have wheezing, chronic productive 
coughing, and frequent bronchospasms.  In addition to 
obstructive and restrictive disease with a 30 to 50 percent 
loss in lung capacity, he reportedly suffered from 
bronchospasms every couple of days requiring inhalant 
medication, and recurrent pulmonary infections every couple 
of months.  Most significantly, FEV1 on pulmonary function 
testing was in the range of 42 to 47 percent predicted in 
June and December 1998.  The mild to moderate degree of 
obstructive disease has been essentially unchanged since 
active service, but the rating criteria in effect since 
October 7, 1996, provide a 60 percent rating for FEV1 of 
below 56 percent predicted under Codes 6600, 6602, 6603, and 
6604.  Accordingly, his service connected pulmonary 
disability should be rated accordingly, under the new 
criteria, that is, at 60 percent.  The criteria for a rating 
higher than 60 percent under the revised criteria are not met 
since the medical requirements for a 100 percent rating are 
not shown by the evidence.  


ORDER

Service connection for pulmonic valve stenosis is denied.  

A rating in excess of 30 percent for residuals of pneumonia, 
asthma and atelectasis prior to October 7, 1996, is denied.  

A 60 percent rating effective October 7, 1996, is granted, 
subject to the governing regulations applicable to the 
payment of monetary benefits.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



